EXPLOREANYWHERE, INC. FINANCIAL STATEMENTS For the Years Ended December 31, 2010 and 2009 EXPLOREANYWHERE, INC FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2010 and 2009 Page(s) Report of Independent Registered PublicAccountingFirm1 Balance Sheets 2 Statements of Operations3 Statement of Changes in Stockholders' (Deficit) Equity4 Statements of Cash Flows 5 Notes to the Financial Statements 6-13 1 ExploreAnywhere, Inc. Balance Sheets December 31, ASSETS Current assets Cash and cash equivalents $ $ Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued Interest Note Payble Total liabilities (all current) Stockholders' (Deficit) Equity Common Stock: $.001 par value, 50,000,000 shares authorized, 2,613,750 shares issued and outstanding as of December 31, 2010 and 2009 Additional paid-in capital Accumulated deficit Total stockholders' (deficit) equity Total liabilities and stockholders' (deficit) equity $ $ See accompanying notes to financial statements F-2 ExploreAnywhere, Inc. Statement of Operations Year Ended December 31, Sales, net Revenue $ $ Revenue Operating expenses Selling, general and administrative Income (loss) from operating expenses Other income (expenses) Interest expenses Total other income (expenses) Income before income taxes Income taxes - Net loss from continuing operations Net loss from discontinued operations - Net loss $ $ Earnings (loss) per share of common stock Basic and diluted: Loss from continuing operations $ - $ - Loss from discontinued operations - - Weighted average number of common shares outstanding - Basic and diluted See accompanying notes to financial statements F-3 ExploreAnywhere, Inc. Statements of Stockholders' Equity Common Stock Shares Issued Par Value ($0.001) Additional paid in capital Accumulated Deficit Total Stockholders' Equity Balance at December 31, 2007 $ Common stock 15 Net Loss Balance at December 31, 2008 Net Loss Balance at December 31, 2009 Net Loss Balance at December 31, 2010 $ See accompanying notes to financial statements F-4 ExploreAnywhere, Inc. Statements of Cash Flows Year Ended December 31, Cash flows from operating activities Net loss $ $ Adjustments to reconcile net income to net cash used by operating activities: Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable - Accounts payable Accrued Interest Net cash used in operating activities Cash flows from investing activities Net cash used in investing activities - - Cash flows from financing activities Loan proceeds from / (loan repayment from) Net cash used in (provided by) financing activities Net change in cash Cash at beginning of period Cash at end of year $ $ Supplemental cash flow information Cash paid for interest $ - $ Cash paid for income taxes $ $ See accompanying notes to financial statements F-5 EXPLOREANYWHERE, INC. NOTES TO FINANCIAL STATEMENTS For the Years Ended December 31, 2010 and 2009 NOTE A – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization, Nature of Business and Trade Name ExploreAnywhere, Inc. (“Company”), formerly known as ExploreAnywhere Software, LLC, is a privately held corporation incorporated in the state of Nevada, United States.Originally founded in August of 2002, the Company specializes in computer monitoring solutions for parents, corporations, and educational facilities. On November 6, 2007, the Company filed Articles of Conversion from ExploreAnywhere Software, LLC a New Hampshire Jurisdiction to ExploreAnywhere, Inc. a Nevada Corporation.A plan of conversion has been adopted by the constituent entity in compliance with law of the Jurisdiction governing the constituent entity. On December 20, 2010, the Company entered into a Share Exchange Agreement with Explore Anywhere Holding Corporation (formerly known as PorFavor Corporation) publicly traded Nevada Corporation, whereby Explore Anywhere Holding Corporation will acquire from the Shareholders all the issued and outstanding shares of ExploreAnywhere, Inc. in exchange for 2,613,750 shares of Explore Anywhere Holding Corporation’s common stock. On February 4, 2011, the Company completed this transaction, and the Company became a wholly-owned subsidiary of Explore Anywhere Holding Corporation. Explore Anywhere Holding Corporation intends to file the Company’s last two fiscal years of audited financial statements and pro forma financial statement showing the effects of the acquisition and other information regarding the Company on a Form 8-K. Explore Anywhere Holding Corporation signed a waiver agreeing to complete the merger while the independent audit of ExploreAnywhere, Inc. is being completed. Management anticipates completing the audit, on schedule, by the end of March. On February 4, 2011, Explore Anywhere Holding Corporation (formerly known as PorFavor Corporation), a Nevada corporation (Pink Sheets:PFVR.pk - News), the Company announced that it has completed the acquisition of the assets, including the website and intellectual property, of ExploreAnywhere, Inc. Effective February 9, 2011, the Board of Directors elected Mr. Oliver Nelson as CEO of the Company. Basis of Presentation The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company’s system of internal accounting control is designed to assure, among other items, that (1) recorded transactions are valid; (2) all valid transactions are recorded and (3) transactions are recorded in the period in a timely manner to produce financial statements which present fairly the financial condition, results of operations and cash flows of the company for the respective periods being presented. F-6 Use of Estimates The preparation of our consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses. Actual results could differ from these estimates. Revenue Recognition For internet sale, the Company recognizes revenue upon the online distribution of products to customers.There is no technical support or warranty associated with the sale of its online software.If the customers have any problems with its software that cannot be easily resolved, the Company will fully refund it. For retail sale, the Company recognizes revenue upon the shipment of products to retailer and records provisions for discounts to customers based on the terms of sale in the same period in which the related sales are recorded. The Company has associated with a retailer where the Company generates more than 90% of its retail revenue in 2009. On December 12, 2009, the board approved to discontinue the retail sales of its software products. All software products and services activities are sold online. The whole operation of the retail sales has been classified as discontinued operations, and the results of operations of this business from discontinued operations reflected in the statement of operations of our financial statements. Property and Equipment Property and equipment are carried at cost. Expenditures for maintenance and repairs are charged against operations. Renewals and betterments that materially extend the life of the assets are capitalized. When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is reflected in income for the period. Depreciation is computed for financial statement purposes on a straight-line basis over estimated useful lives of the related assets. The estimated useful lives of depreciable assets are: Estimated Useful Lives Office Equipment5-10 years Furniture5 - 7 years Shop tools5 - 7 years Vehicles 5-10 years For federal income tax purposes, depreciation is computed under the modified accelerated cost recovery system. For book purposes, depreciation is computed under the straight-line method. Cash and Cash Equivalents Cash and cash equivalents include highly liquid investments, primarily money market mutual funds, with maturities of three months or less at the time of purchase. F-7 Accounts Receivable The Company maintains an allowance for doubtful accounts for estimated losses resulting from the inability of the Company’s customers to make payments.The Company periodically reviews these allowances, including an analysis of the customers’ payment history and information regarding the customers’ creditworthiness. Accounts receivable was $0 and $895 at December 31, 2010 and December 31, 2009, respectively, and the allowance for doubtful account was $0 and $895 at December 31, 2010 and December 31, 2009, respectively. Allowance for Doubtful Accounts The Company maintains allowances for doubtful accounts relating to estimated losses resulting from customers being unable to make required payments.Allowances for doubtful accounts are based on historical experience and known factors regarding specific customers and the industries in which those customers operate.If the financial condition of the Company’s customers were to deteriorate, resulting in their ability to make payments being impaired, additional allowances would be required. Concentrations of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and cash equivalents and accounts receivable. The Company maintains cash and cash equivalents with high quality financial institutions. Even though the Company has business association with a retailer where more than 90% of retail revenue was generated in 2009, concentrations of credit risk with respect to accounts receivable are limited due to minimal amounts of purchases on account. Inventory Inventories are computed using the lower of cost or market, which approximates actual cost on a first-in-first-out basis. The Company writes down its inventory value for estimated obsolescence equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. These factors are impacted by market and economic conditions, technology changes, new product introductions and changes in strategic direction and require estimates that may include uncertain elements. Actual demand may differ from forecasted demand, and such differences may have a material effect on recorded inventory values. There was no inventory as of December 31, 2010 and 2009. Commitments and Contingencies In 2008, the Company leased its office for an annual rate of $36,455. The lease has been terminated by the end of 2008. The Company uses one of its officer’s family’s personal property as a business facility free of charge since 2009. Cost of Goods Sold Cost of Goods Sold includes all software consulting costs, packaging & cases, licensing, and customer charge back, and those indirect costs related to software production. Selling, general and administrative costs are charged to expense as incurred. F-8 Advertising Advertising expenses are recorded as general and administrative expenses as incurred. These expenses amounted to $944 in 2010 and $10,503 in 2009. Research and Development The Company capitalizes any development or programmer fees according to ASC 985-20 when the software development stage reaches the feasibility period.When the software products are ready for sale in the market, the Company expenses the associated development or programmer fees under Research and Development reflected under the statement of operations in our financial statements. Stockholders’ Equity The Company had authorized Fifty Million (50,000,000) shares of common stock with a par value of $0.001 and 2,613,750 shares of common stock have been issued and outstanding as of December 31, 2010. Income Taxes The Company recognizes the tax effects of transactions in the year in which such transactions enter into the determination of net income, regardless of when reported for tax purposes. Recently Issued Accounting Pronouncements In February 2010, the FASB issued guidance to remove the requirement for an entity that files financial statements with the SEC to disclose a date through which subsequent events have been evaluated.The adoption of this guidance during our current fiscal quarter did not have any impact on our Consolidated Financial Statements. In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures (ASC 820): Improving Disclosures about Fair Value Measurements.” This update will require (1)an entity to disclose separately the amounts of significant transfers in and out of Levels1 and 2 fair value measurements and to describe the reasons for the transfers; and (2)information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level3 inputs).This guidance clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value and require disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level2 and Level3 inputs.The new disclosures and clarifications of existing disclosure are effective for fiscal years beginning after December15, 2009, except for the disclosure requirements for related to the purchases, sales, issuances and settlements in the roll forward activity of Level 3 fair value measurements.Those disclosure requirements are effective for fiscal years ending after December31, 2010.The Company is still assessing the impact on this guidance and does not believe the adoption of this guidance will have a material impact to its financial statements.Management does not believe that other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the American Institute of Certified Public Accountants or the SEC have a material impact on the Company’s present or future financial statements. F-9 On July1, 2009, Financial Accounting Standards Board (“FASB”) Accounting Standards Codification™ (“ASC”) became the sole source of authoritative Generally Accepted Accounting Principles (“GAAP”) literature recognized by the Financial Accounting Standards Board for financial statements issued for interim and annual periods ending after September15, 2009. Rules and interpretive releases of the Security Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. Except for applicable SEC rules and regulations and a limited number of grandfathered standards, all other sources of GAAP for nongovernmental entities were superseded by the issuance of ASC. ASC did not change GAAP, but rather combined the sources of GAAP and the Framework for selecting among those sources into a single source. Accordingly, the adoption of ASC had no impact on the financial results of the Company. In June 2009, the FASB issued ASU 2009-17, Consolidation (ASC 810) “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” which eliminates the quantitative approach previously required for determining the primary beneficiary of a variable interest entity and requires ongoing qualitative reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.This new standard also requires additional disclosures about an enterprise’s involvement in variable interest entities. The Company adopted this pronouncement on January1, 2010 but there was no significant impact on its financial statements. In June2009, the FASB issued ASC 105, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”.ASC 105 establishes the FASB Accounting Standards Codification (“Codification”), as the single source of authoritative accounting and reporting standards in the United States for all non-government entities, with the exception of the Securities and Exchange Commission and its staff.It does not include any new guidance or interpretations of USGAAP, but merely eliminates the existing hierarchy and codifies the previously issued standards and pronouncements into specific topic areas.The Codification was adopted on July1, 2009 for the Company’s financial statements for the year ended December31, 2009. In June 2009, the FASB issued FAS 140/166, “Accounting for Transfers of Financial Assets,” an amendment of FAS 140, which now resides with ASC 860, “Transfers and servicing.” ASC 860 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance , and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009. The Company does not expect the adoption of ASC 860 to have an impact on the Company’s results of operations, financial condition or cash flows. In May2009, the FASB issued ASC 855, “Subsequent Events”.ASC 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.ASC 855, which includes a new required disclosure of the date through which an entity has evaluated subsequent events, was effective for interim or annual periods ending after June15, 2009.The Company adopted this standard as of June30, 2009; however, the adoption of ASC 855 had no impact to the Company’s consolidated financial statements. F-10 In April2009, the FASB issued an update to ASC 820, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”, which provides guidance on determining fair value when there is no active market or where the price inputs being used represent distressed sales.This update to ASC 820 was effective for interim and annual periods ending after June15, 2009 and was adopted by the Company in the second quarter of 2009.The adoption did not have a material impact on the Company’s consolidated financial statements. NOTE B – GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.As of December 31, 2010 and December 31, 2009, the Company has incurred net operating losses of $67,246 and $31,544 respectively for the years then ended. The Company has a working capital deficit of approximately $140,295 and $73,049 at December 31, 2010 and December 31, 2009, respectively.Management expected to seek potential investors and other business opportunities from all known sources. NOTE C – EARNING PER COMMON SHARE Net loss per share is calculated in accordance with ASC 260, previously known as SFAS No. 128, “Earnings per Share.” There areno potentially dilutive securities or derivative instruments outstanding as of December 31, 2010 and December 31, 2009. NOTE D - PROPERTY AND EQUIPMENT The carrying values of fixed assets as of December 31, 2010, and December 31, 2009 were as follows: Office Equipment Furniture & Fixtures Accumulated Depreciation Depreciation expense was $6,624 and $6,078 for the years ended December 31, 2010 and December 31, 2009 respectively. NOTE E – INCOME TAXES The Company accounts for its income taxes in accordance with ASC 740, Accounting for Income Taxes, which requires recognition of deferred tax assets and liabilities for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in operations in the period that includes the enactment date. F-11 Provision for Income Taxes Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes.Significant components of the Company’s deferred tax liabilities and assets as of December 31, 2010 and December 31, 2009 are as follows: Deferred tax assets: Income tax rate Net operating loss 34% 34% Less valuationallowance (22,864)
